DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Applicant’s claim amendments to overcome the obje3ctions have been considered and are persuasive. The objections are withdrawn.
Response to Arguments
Applicant's arguments filed 02/23/2021 have been fully considered as follows: Rejections of the claims have been updated in light of Applicant’s amendments. 
Allowable Subject Matter
Claims 17-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding independent claim 17, prior art search did not return prior art references that anticipated or rendered obvious the recited limitations, either alone or in combination within the context of the whole claim: transmitting a visual-content query, the search server; and receiving a response to the visual-content query, the received response identifying the digital supplement server.
Claims 18-21 are also objected to for depending from claim 17.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sugihara et al. (U.S. Pat. App. Pub. No. US 20200057486 A1; hereinafter "Sugihara"), further in view of Mayerle et al. (U.S. Pat. App. Pub. No. US 20140100997 A1; hereinafter "Mayerle"), and further in view of Yu (U.S. Pat. App. Pub. No. US 20210029075 A1)

	Regarding claim 1, Sugihara teaches a computer-implemented method, comprising:
executing, by a processor of a computing device, an application (Sugihara, Fig. 2, ¶ [00172], information processing apparatus (i.e., computing device) having a CPU (i.e., processor) with computer program (i.e., application));
capturing, by a camera assembly of the computing device operating within the application, an image (Sugihara, ¶ [0053], image captured with the image pickup unit (i.e., camera assembly));
transmitting, by a communication module of the computing device, a query including the image to a -search server (Sugihara, Figs. 2 and 3, ¶ [0063], context recognition unit 110, the action recognition unit 120, the intention estimation unit 130, the information-presentation control unit 140, the response-induction determination unit 150, the response-induction control unit 160, and the response judgment unit 170) of the control unit 10 of the information processing apparatus 1; ¶ [0053], context recognition unit 110 operates using, among other things, captured image. Note: that is, when the server performs the function of the context recognition unit, then it follows that the client sends a query that includes images for the server for processing.);
receiving, by the application from the search server, a digital supplement 
displaying, by the application on a display device of the computing device, a user interface including the information from the digital supplement associated with the image (Sugihara, Fig. 9, ¶ [0114], displaying display v45b (i.e., digital supplement) having a balloon indicating a title and an evaluation therein as information associated with a subject; ¶ [0041], transmissive display units).
For additional teaching of the prior art, Mayerle also teaches: 
displaying, by the application on a display device of the computing device, a user interface including the information from the digital supplement associated with the image (Mayerle, ¶ [0043], user interface to display an information screen relating to the selected item).
Sugihara and Mayerle (hereinafter "Sugihara-Mayerle") are analogous because they are directed at augmented reality. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been to better display an information screen relating to selected items. Mayerle, ¶ [0043].
Sugihara-Mayerle does not expressly teach, but Yu teaches a digital supplement provided by a digital supplement server identified by the search server, the digital supplement including information associated with the image (Yu, Figs. 3 and 4, ¶ [0034], mobile terminal (i.e., client) receiving content resource (i.e., digital supplement) from base station (i.e., search server) provided by identified CDN server (i.e., digital supplement server); ¶ [0025], the CDN server hosts content, which may include video content, audio content, virtual reality content, augmented reality content, or other content that may be accessed by the mobile terminal).
Sugihara-Mayerle and Yu (hereinafter "Sugihara-Mayerle-Yu") are analogous because they are directed at augmented reality. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been to position content in servers that are closer to an end-user device. Yu, ¶ [0002].

	Regarding claim 2, Sugihara-Mayerle-Yu teaches the computer-implemented method of claim 1, wherein the displaying of the user interface including the information from the digital supplement includes displaying the user interface including the image together with the information from the digital supplement associated with the image (see treatment of claim 1).

	Regarding claim 3, Sugihara-Mayerle-Yu teaches the computer-implemented method of claim 1, wherein receiving the digital supplement includes receiving information related to at least one product identified in the image (Sugihara, ¶ [0047], product information received from cloud/server).

	Regarding claim 4, Sugihara-Mayerle-Yu teaches the computer-implemented method of claim 3, wherein displaying the user interface includes displaying at least one of:
rating information related to the at least one product identified in the image (Sugihara, ¶ [0114], balloon indicating a title and an evaluation (i.e., rating information) therein);
purchase information related to the at least one product identified in the image (Mayerle, ¶ [0034], price);
feature information related to the at least one product identified in the image (Mayerle, ¶ [0043], item features such as size, color, or shape); or
suggested usage of the at least one product identified in the image.

	Regarding claim 5, Sugihara-Mayerle-Yu teaches the computer-implemented method of claim 3, wherein displaying the user interface includes: displaying an image including an image of the at least one product within an image of a user selected environment (Sugihara, Fig. 9, ¶ [0115], user with line-of-sight (i.e., user selected environment) toward a product; Mayerle, ¶ [0044], user selecting items).

	Regarding claim 6, Sugihara-Mayerle-Yu teaches the computer-implemented method of claim 4, 
wherein the at least one product is a user-selected product (see treatment of claim 5), and 
wherein displaying the user interface also includes displaying an image of at least one additional product within the image of the user selected environment (See multiple objects/products as illustrated in Sugihara Fig. 9. See also Sugihara, ¶ [0149], presenting recommended products (i.e., additional product) on the basis of further designation for a product).

	Regarding claim 7, Sugihara-Mayerle-Yu teaches the computer-implemented method of claim 6, wherein the at least one additional product is included in the information from the digital supplement associated with the user-selected product (Sugihara, ¶ [0149], presenting recommended products (i.e., additional product) on the basis of further designation for a product).

	Regarding claim 8, Sugihara-Mayerle-Yu teaches the computer-implemented method of claim 6, wherein displaying the user interface also includes displaying at least one of:
rating information related to the at least one product or the at least one additional product (see treatment of claim 4);
purchase information related to the at least one product or the at least one additional product (see treatment of claim 4);
feature information related to the at least one product or the at least one additional product (see treatment of claim 4); or
suggested usage of the at least one product identified or the at least one additional product.

	Regarding claim 13, Sugihara-Mayerle-Yu teaches the computer-implemented method of claim 1, wherein displaying the user interface includes displaying an information panel providing for user selection of one or more items together with the image (Mayerle, Fig. 4, ¶ [0044], consumer user indicating (i.e., user selection) item by tapping on the selected on the augmented reality view (i.e., comprising information panel)).

	Regarding claim 14, Sugihara-Mayerle-Yu teaches the computer-implemented method of claim 13, wherein receiving the digital supplement includes receiving augmented reality content corresponding to a selected item of the one or more items displayed in the information panel (Sugihara, Fig. 9, ¶¶ [0113] and [0114], display V45 b having a balloon (i.e., augmented reality content) for the book object).

	Regarding claim 16, Sugihara-Mayerle-Yu teaches the computer-implemented method of claim 14, wherein displaying the information panel also includes displaying at least one of:
rating information related to the selected item (see treatment of claim 4);
purchase information related to the selected item (see treatment of claim 4);
feature information related to the selected (see treatment of claim 4); or
suggested usage of the at least one selected item.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sugihara-Mayerle-Yu, and further in view of Scavezze et al. (U.S. Pat. App. Pub. No. US 20170004655 A1; hereinafter "Scavezze").

	Regarding claim 9, Sugihara-Mayerle-Yu teaches the computer-implemented method of claim 1.
Sugihara-Mayerle-Yu does not expressly teach, but Scavezze teaches wherein receiving the digital supplement includes receiving information related to at least one event identified in the image (Scavezze, Fig. 3, ¶ [0044], receiving birthday information (i.e., digital supplement information) related to a looking at photograph (i.e., identified event). Also consider business time interaction context as another example of “event” in ¶ [0039], for example.).
Sugihara-Mayerle-Yu and Scavezze (hereinafter "Sugihara-Mayerle-Yu-Scavezze") are analogous because they are directed at augmented reality. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been to better help with interacting with a physical object in a mixed reality environment. Scavezze, Abstract.

	Regarding claim 10, Sugihara-Mayerle-Yu-Scavezze teaches the computer-implemented method of claim 9, wherein displaying the user interface includes displaying at least one of:
preview information related to the at least one event (Scavezze, ¶ [0044], creating a virtual action that includes highlighting family members’ birthdays on the family calendar);
rating information related to the at least one event;
scheduling information related to the at least one event (Scavezze, ¶ [0044], creating a virtual action that includes highlighting family members’ birthdays on the family calendar); or
access information related to the at least one event.

	Regarding claim 11, Sugihara-Mayerle-Yu-Scavezze teaches the computer-implemented method of claim 1, wherein receiving the digital supplement includes receiving information related to at least one document identified in the image, based on at least one indicator detected in the image (Scavezze, Fig. 3, ¶ [0044], receiving birthday information (i.e., digital supplement information) related to a looking at photograph (i.e., document)).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sugihara-Mayerle-Yu-Scavezze, and further in view of Scanner Pro App (https://www.youtube.com/watch?v=htI7VdwZeiA; hereinafter “Scanner”).

	Regarding claim 12, Sugihara-Mayerle-Yu-Scavezze teaches the computer-implemented method of claim 11. 
Sugihara-Mayerle-Yu-Scavezze does not expressly teach, but Scanner teaches wherein displaying the user interface includes displaying at least one of:
a first user control that, when selected, triggers display of an annotation displayed as an overlay on the image of the at least one document, the annotation representing a first numerical calculation performed from numerical elements detected in the image of the at least one document;
a second user control that, when selected, triggers one or more requests to one or more other users, based on a second numerical calculation performed from the numerical elements detected in the image of the at least one document;
a third user control that, when selected, triggers saving of the at least one document to a designated location (Scanner, 1:36, “Save” button for user to select; 2:43, “Save Selection” button for user to select to save to database; 3:22, scanning receipts); or
a fourth user control that, when selected, triggers submission of the at least one document to a designated recipient (Scanner, 3:39, “share” button to share documents).
Sugihara-Mayerle-Yu-Scavezze and Scanner (hereinafter "Sugihara-Mayerle-Yu-Scavezze-Scanner") are analogous because they are directed at image processing. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been to help user organize and store documents.

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sugihara-Mayerle-Yu, and further in view of Ramsby et al. (U.S. Pat. App. Pub. No. US 20150254905 A1; hereinafter "Ramsby").

	Regarding claim 15, Sugihara-Mayerle-Yu teaches the computer-implemented method of claim 13, wherein displaying the user interface also includes:

positioning the augmented reality content as an overlay on the image based on a detected positioning of detected elements in the image (Sugihara, Fig. 1, ¶ [0060], display the display V40 and the display V41 at positions each corresponding to the subject 20 (real object)).
	Sugihara-Mayerle-Yu does not expressly teach, but Ramsby teaches sizing the augmented reality content based on sizing of detected elements in the image (Ramsby, ¶ [0035], the apparent real world size of an augmented reality object may be the size of the augmented reality object relative to (i.e., based on) other, real objects (i.e., detected elements) at the same apparent depth).
Sugihara-Mayerle-Yu and Ramsby (hereinafter "Sugihara-Mayerle-Yu-Ramsby") are analogous because they are directed at augmented reality. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been to provide an increased ability to read or otherwise interact with content displayed on the object. Ramsby, ¶ [0017].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU NGUYEN whose telephone number is (571)270-3982.  The examiner can normally be reached on 9AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU NGUYEN/Primary Examiner, Art Unit 2619